Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 June 2021 has been entered.	

Formal Matters
Applicant's response, filed 17 June 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claim 1-3, 5, 8-9, 11-14, 16-17 and 19-20 are currently pending and have been examined.
Claims 1, 13, and 19 have been amended.
Claims 1-3, 5, 8-9, 11-14, 16-17 and 19-20 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 25 February 2019.





Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over IBM Watson Demo Oncology Diagnosis and Treatment 8 min, YouTube IBMIndiaSS Channel (posted Jan. 6, 2014)[hereinafter Watson] in view of Athey et al. (US Patent App No 2018/0330824).
As per claim 1, Watson teaches on the following:
a computer-implemented method for alerting to ambiguous medical advice in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processor, the method comprising is taught at 01:15-05:00 (teaching on a system that categorizes clinical decision support treatment outputs to warn physicians on non-recommended treatment options);
wherein the one or more first data sources related to the negative outcomes include news articles and is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/regulation(legal sources)/etc.);
applying the machine learning system to the extracted first information and second information to develop a classifier for categorizing proposed treatments for the first disease is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30, and the Video Description (teaching on a machine learning system for assessing the risk classification of the proposed treatment); -AND-
providing an alert to a client terminal regarding the proposed treatment is taught at 03:10-03:22 and 04:26-05:00 (teaching on providing a notification to the physician on a physician terminal that the treatment shown is potentially harmful/not recommended - here the confidence interval colors put a physician on alert that some treatment recommendations are better than others wherein blue is considered low and green is considered high confidence).
Watson fails to teach the following; Athey, however, does teach:
extracting first information related to negative outcomes of one or more medical treatments for a disease of one or more patients from one or more first data sources is taught at Detailed Description in ¶ 0055-57, ¶ 0092, ¶ 0142-145, and ¶ 0155 (teaching on extracting information from a first plurality of data sources related to negative treatment outcomes for a first disease);
wherein the one or more patients are receiving another medical treatment for a second disease is taught at Detailed Description in ¶ 0146 (teaching on training data including patients with multiple medical conditions receiving multiple treatments);
legal court cases is taught at Detailed Description in ¶ 0145 and ¶ 0175 (teaching on the training data including patient's law enforcement experiences/criminal record data (treated as synonymous to legal court cases));
extracting second information related to positive outcomes of the one or more medical treatments for the first disease from one or more second data sources is taught at Detailed Description in ¶ 0055-57, ¶ 0092, ¶ 0142-145, and ¶ 0155 (teaching on extracting information from a first plurality of data sources related to non-negative treatment outcomes for a first disease (treated synonymous to positive outcomes));
training a machine learning system by a training set including the first information and the second information to identify a negative treatment is taught at Detailed Description in ¶ 0156 (teaching on using a machine learning model trained by the training data to identify negative treatment outcomes);
producing, by the machine learning system, a list of treatments that are considered to be negative is taught at Detailed Description in ¶ 0156 and in the Figures at fig. 3 reference character 335 (teaching on using a machine learning model trained by the training data to identify negative treatment outcomes wherein the negative treatment outcomes is represented by a list of nodes);
comparing a proposed treatment for a particular patient having both the first disease and the second disease to the list of treatments is taught at Detailed Description in ¶ 0146, ¶ 0181-183 (teaching on comparing the proposed treatment (i.e. the highest ranked) for a patient having, and being treated for, multiple diseases);
if the proposed treatment is on the list of treatments, categorizing the proposed treatment as being negative by the classifier wherein the proposed treatment is provided while the particular patient is receiving another treatment for the second disease is taught at Detailed Description in ¶ 0183 (teaching on, if the proposed treatment is determined to be on a negative treatment outcome node, categorizing the proposed treatment as a contraindication (treated as synonymous to "negative") wherein the patient is receiving treatment for a second disease);       -AND-
if the proposed treatment is not on the list of treatments, categorizing the proposed treatment as being positive by the classifier is taught at Detailed Description in ¶ 0181-183 and in the Figures at fig. 3 reference character 335 (teaching on, if the proposed treatment is determined to not be on a negative treatment outcome node, categorizing the proposed treatment as a highest-ranked therapy recommendation for the patient (treated as synonymous to positive)).
One having ordinary skill in the art at the time the invention was filed would combine the treatment decision support system of Watson with the treatment classification determination of Athey with the motivation of “maxim[izing] predicted efficacy for the patient and a minimum likelihood and / or severity of an adverse drug reaction” wherein the system “advantageously allow[s] health care providers to accurately and efficiently identify optimal drugs to recommend and prescribe to patients” (Athey in the Summary in ¶ 0011).
As per claim 2, the combination of Watson and Athey discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, wherein one or more first data sources comprises a corpus of documents comprising news sources, legal sources, and scientific sources is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/regulation(legal sources)/etc.).
As per claim 3, the combination of Watson and Athey discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, wherein the one or more second data sources comprises medical records is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from an electronic health record).
As per claim 5, the combination of Watson and Athey discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, wherein the proposed treatment includes one or more of a prescribed medication, suggested procedure, or dietary advice is taught at 03:15 and 05:30 (teaching on the proposed treatment including a prescribed medication (here a chemotherapy combination) and procedure suggestions (here is it not recommended the patient receive radiation or surgery)).
As per claim 8, the combination of Watson and Athey discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, wherein categorizing the proposed treatment based on the classifier includes determining a score for the proposed treatment and comparing the score to a threshold range is taught at 03:10-03:22, 04:26-05:00 (teaching on assigning a confidence score for the treatment options wherein the scores are subdivided into threshold ranges wherein blue is considered "low" and "green" is considered high confidence).
As per claim 9, the combination of Watson and Athey discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, wherein categorizing the proposed treatment based on the classifier includes comparing the proposed treatment to a list of treatments that are considered negative to determine whether there is a match is taught at 01:45-02:10, 03:10-03:21 04:26-04:43 (teaching on ranking via a confidence score and categorizing the proposed treatments by a color coded confidence level range wherein the proposed treatments are determined from a list of treatments extracted from the first information source).
As per claim 11, the combination of Watson and Athey discloses all of the limitations of claim 1. Watson also discloses the following:
the method of claim 1, further comprising receiving the proposed treatment from a medical decision support system is taught at 01:25-03:35 (teaching on receiving the proposed treatment from Watson - a medical oncology decision support system).
As per claim 12, the combination of Watson and Athey discloses all of the limitations of claim 11. Watson also discloses the following:
the method of claim 11, further comprising refining the medical decision support system based on the categorization of the proposed treatment as being negative is taught at 05:59-06:15 (teaching on Watson receiving and applying feedback from the provider regarding a new patient symptom - when the machine learning receives new data that would render a previous recommendation "no longer appropriate", the medical decision support system categorizes the old suggested treatment as potentially harmful and generates a new suggestion).
As per claim 13, Watson teaches on the following:
a data analysis system for alerting to ambiguous medical advice from a medical decision support system, comprising is taught at 01:15-05:00 (teaching on a system that categorizes clinical decision support treatment outputs to warn physicians on non-recommended treatment options);
wherein the one or more publicly-available data sources include news articles and is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/regulation(legal sources)/etc.);
a machine learning system for developing a classifier based on the extracted information is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30, and the Video Description (teaching on a machine learning system for assessing the risk classification of the proposed treatment); -AND-
an alert system for providing alerts on proposed treatments that are categorized as being negative is taught at 03:10-03:22 and 04:26-05:00 (teaching on providing a notification to the physician on a physician terminal that the treatment shown is potentially harmful/not recommended - here the confidence interval colors put a physician on alert that some treatment recommendations are better than others wherein blue is considered low and green is considered high confidence).
Watson fails to teach the following; Athey, however, does teach:
an extraction system for extracting information related to negative outcomes of one or more medical treatments for a first disease of one or more patients from one or more publicly-available data sources is taught at Detailed Description in ¶ 0055-57, ¶ 0092, ¶ 0142-145, and ¶ 0155 (teaching on extracting information from a first plurality of data sources related to negative treatment outcomes for a first disease);
wherein the one or more patients are receiving another medical treatment for a second disease is taught at Detailed Description in ¶ 0146 (teaching on training data including patients with multiple medical conditions receiving multiple treatments);
legal court cases is taught at Detailed Description in ¶ 0145 and ¶ 0175 (teaching on the training data including patient's law enforcement experiences/criminal record data (treated as synonymous to legal court cases));
producing a plurality of treatments that are considered to be negative, and is taught at Detailed Description in ¶ 0156 and in the Figures at fig. 3 reference character 335 (teaching on using a machine learning model trained by the training data to identify negative treatment outcomes wherein the negative treatment outcomes is represented by a list of nodes);
comparing a proposed treatment for a particular patient having both the first disease and the second disease to the plurality of treatments is taught at Detailed Description in ¶ 0146, ¶ 0181-183 (teaching on comparing the proposed treatment (i.e. the highest ranked) for a patient having, and being treated for, multiple diseases);
a categorization system for categorizing, by the classifier, the proposed treatment for the first disease output from the medical decision support system for a particular patient having both the first disease and the second disease as being negative if the proposed treatment is one of the plurality of treatments is taught at Detailed Description in ¶ 0183 (teaching on, if the proposed treatment is determined to be on a negative treatment outcome node, categorizing the proposed treatment as a contraindication (treated as synonymous to "negative") wherein the patient is receiving treatment for a second disease); -AND-
categorizing, by the classifier, the proposed treatment as being positive if the proposed treatment is different from any of the plurality of treatments wherein the proposed treatment is provided while the particular patient is receiving another treatment for the second disease is taught at Detailed Description in ¶ 0181-183 and in the Figures at fig. 3 reference character 335 (teaching on, if the proposed treatment is determined to not be on a negative treatment outcome node, categorizing the proposed treatment as a highest-ranked therapy recommendation for the patient (treated as synonymous to positive) wherein the patient is receiving treatment for a second disease).
One having ordinary skill in the art at the time the invention was filed would combine the treatment decision support system of Watson with the treatment classification determination of Athey with the motivation of “maxim[izing] predicted efficacy for the patient and a minimum likelihood and / or severity of an adverse drug reaction” wherein the system “advantageously allow[s] health care providers to accurately and efficiently identify optimal drugs to recommend and prescribe to patients” (Athey in the Summary in ¶ 0011).
As per claim 14, the combination of Watson and Athey discloses all of the limitations of claim 13. Watson also discloses the following:
the data analysis system of claim 13, wherein the publicly-available data sources comprise news materials, legal materials, and scientific materials is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/regulation(legal sources)/etc.).
As per claim 16, the combination of Watson and Athey discloses all of the limitations of claim 13. Watson fails to teach the following; Athey, however, does teach:
the data analysis system of claim 13, wherein the machine learning system uses a supervised learning algorithm to develop the classifier is taught at Detailed Description in ¶ 0095 (teaching on utilizing supervised learning for generating the model).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the supervised machine learning model of the secondary reference for the generic machine learning model of the primary reference yielding the predictable results of a model that is trained under data labeling human supervision. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
As per claim 17, the combination of Watson and Athey discloses all of the limitations of claim 13. Watson also discloses the following:
the data analysis system of claim 13, wherein the proposed treatments output by from the medical decision support system include one or more of a prescribed medication, suggested procedure, or dietary advice is taught at 03:15 and 05:30 (teaching on the proposed treatment including a prescribed medication (here a chemotherapy combination) and procedure suggestions (here is it not recommended the patient receive radiation or surgery)).
As per claim 19, Watson teaches on the following:
a computer-implemented method for alerting to negative medical advice in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processor, the method comprising is taught at 01:15-05:00 (teaching on a system that categorizes clinical decision support treatment outputs to warn physicians on non-recommended treatment options);
wherein the one or more first data sources related to the negative outcomes include news articles and is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/regulation(legal sources)/etc.); -AND-
applying the machine learning system to the extracted first information and second information to develop a classifier for categorizing the one or more medical treatments for the first disease is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30, and the Video Description (teaching on a machine learning system for assessing the risk classification of the proposed treatment).
Watson fails to teach the following; Athey, however, does teach:
extracting first information related to negative outcomes of one or more medical treatments for a first disease of one or more patients from one or more publicly-available data sources is taught at Detailed Description in ¶ 0055-57, ¶ 0092, ¶ 0142-145, and ¶ 0155 (teaching on extracting information from a first plurality of data sources related to negative treatment outcomes for a first disease);
wherein the one or more patients are receiving another medical treatment for a second disease is taught at Detailed Description in ¶ 0146 (teaching on training data including patients with multiple medical conditions receiving multiple treatments);
legal court cases is taught at Detailed Description in ¶ 0145 and ¶ 0175 (teaching on the training data including patient's law enforcement experiences/criminal record data (treated as synonymous to legal court cases));
extracting second information related to positive outcomes of the one or more medical treatments for the first disease from one or more other data sources is taught at Detailed Description in ¶ 0055-57, ¶ 0092, ¶ 0142-145, and ¶ 0155 (teaching on extracting information from a first plurality of data sources related to non-negative treatment outcomes for a first disease (treated synonymous to positive outcomes));
training a machine learning system by a training set including the first information and the second information to identify a negative treatment is taught at Detailed Description in ¶ 0156 (teaching on using a machine learning model trained by the training data to identify negative treatment outcomes);
producing, by the machine learning system, a plurality of treatments that are considered to be negative is taught at Detailed Description in ¶ 0156 and in the Figures at fig. 3 reference character 335 (teaching on using a machine learning model trained by the training data to identify negative treatment outcomes wherein the negative treatment outcomes is represented by a list of nodes);
comparing a proposed treatment for a particular patient having both the first disease and the second disease to the plurality of treatments is taught at Detailed Description in ¶ 0146, ¶ 0181-183 (teaching on comparing the proposed treatment (i.e. the highest ranked) for a patient having, and being treated for, multiple diseases);
receiving a proposed treatment from a medical decision support system; and is taught at Detailed Description in ¶ 0146, ¶ 0181-183 (teaching on comparing the proposed treatment (i.e. the highest ranked) for a patient having, and being treated for, multiple diseases);
if the proposed treatment is one of the plurality of treatment, categorizing the proposed treatment as being negative by the classifier wherein the proposed treatment is provided while the particular patient is receiving another treatment for the second disease is taught at Detailed Description in ¶ 0183 (teaching on, if the proposed treatment is determined to be on a negative treatment outcome node, categorizing the proposed treatment as a contraindication (treated as synonymous to "negative") wherein the patient is receiving treatment for a second disease); -AND-
if the proposed treatment is different from any of the plurality of treatments, categorizing the proposed treatment as being positive by the classifier is taught at Detailed Description in ¶ 0181-183 and in the Figures at fig. 3 reference character 335 (teaching on, if the proposed treatment is determined to not be on a negative treatment outcome node, categorizing the proposed treatment as a highest-ranked therapy recommendation for the patient (treated as synonymous to positive)).
One having ordinary skill in the art at the time the invention was filed would combine the treatment decision support system of Watson with the treatment classification determination of Athey with the motivation of “maxim[izing] predicted efficacy for the patient and a minimum likelihood and / or severity of an adverse drug reaction” wherein the system “advantageously allow[s] health care providers to accurately and efficiently identify optimal drugs to recommend and prescribe to patients” (Athey in the Summary in ¶ 0011).
As per claim 20, the combination of Watson and Athey discloses all of the limitations of claim 19. Watson also discloses the following:
the method of claim 19, wherein: the publicly-available data sources comprise a corpus of documents having news materials, legal materials, and scientific materials, and is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from a publication/journal/regulation(legal sources)/etc.); -AND-
the other data sources comprise a database of medical records is taught at 01:35-01:45, 04:26-04:43, 06:25-06:30 and the Video Description (teaching on natural language processing to retrieve patient treatment information from an electronic health record).

Response to Arguments
Applicant’s arguments, filed 07 June 2021 with respect to 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Athey, as per the rejection above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389. The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571)270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVANGELINE BARR/
Primary Examiner, Art Unit 3626